NO. 12-03-00404-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



§


IN RE: DAN THOMAS,§
	ORIGINAL PROCEEDING
RELATOR
§





MEMORANDUM OPINION
 Relator Dan Thomas seeks a writ of mandamus requiring court reporter Felix Thompson to
transcribe his notes from a pretrial hearing conducted on May 3, 1990.  
	This court has authority to issue writs of mandamus agreeable to the principles of law
regulating those writs against district and county court judges within our court of appeals district. 
Tex. Gov't Code Ann. § 22.221(b) (Vernon Supp. 2003).  Otherwise, our authority to issue such
a writ exists only to the extent necessary to enforce our jurisdiction.  Tex. Gov't Code Ann.
§ 22.221(a).  Relator's petition describes neither circumstance.  Accordingly, Relator's petition for
a writ of mandamus against Felix Thompson is dismissed for want of jurisdiction.
  SAM GRIFFITH 
									Justice
Opinion delivered December 3, 2003.
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.


(PUBLISH)







COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

JUDGMENT


DECEMBER 3, 2003


NO. 12-03-00404-CV


IN RE: DAN THOMAS,

Relator




ORIGINAL PROCEEDING






			ON THIS DAY came to be heard the petition for writ of mandamus filed
by Dan Thomas, who is the Relator in Cause No. 20,692, styled The State of Texas v. Dan
Thomas, pending on the docket of the Third District Court of Anderson County, Texas.  Said
petition for writ of mandamus having been filed herein on December 1, 2003, and the same having
been duly considered, because it is the opinion of this Court that A Writ of Mandamus Should
Not Issue, it is therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for
writ of mandamus against Felix Thompson is Dismissed for Want of Jurisdiction.
			Sam Griffith, Justice.
 Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.